EXHIBIT 10.8

 

LOGO [g37384g78r47.jpg]             

20 William Street, Suite 310
Wellesley, MA 02481

781-304-1800 phone

781-304-1701 fax

www.stream.com

December 29, 2008

Mr. Stephen Farrell

Stream Global Services, Inc.

20 William Street, Suite 310

Wellesley, MA 02481

Dear Steve:

To ensure compliance with Section 409A of the Internal Revenue Code of 1986, as
amended, Stream Global Services, Inc., a Delaware corporation (the “Company”),
and you hereby agree to amend the employment agreement dated as of October 10,
2008 by and between the Company and you (the “Agreement”) as follows:

 

1. Clause (B) of Section 5.2(a)(i) and Clause (B) of Section 5.2(a)(ii) are
amended by inserting at the end “provided that the vesting shall not accelerate
the distribution of shares underlying equity awards if such acceleration would
trigger taxation under Section 409A(a)(1)(B).

 

2. Section 5.2(a)(ii) is amended by inserting at the end of the paragraph the
following:

“The provisions of Clauses (A) and (B) of this Section 5.2(a)(ii) (the “Enhanced
Benefits”) shall apply to situations covered by Section 5.2(a)(ii) unless the
Compensation Committee of the Board of Directors determines in good faith that
increasing the compensation in the manner provided in the Enhanced Benefits
would likely violate Section 409A. If applying the Enhanced Benefits would
likely violate Section 409A, the applicable Clause (A) or (B) under
Section 5.2(a)(i) will apply instead, unless the Compensation Committee
determines that the likely violation can be avoided by limiting the situation in
which the Enhanced Benefits apply as follows: for (x) for Clause (A) of the
Enhanced Benefits, the termination of employment follows the Change in Control
and the Change in Control is a 409A Change in Control Event and (y) for Clause
(B) of the Enhanced Benefits, either the condition just stated in (x) is true or
the compensation being vested or accelerated is not subject to Section 409A. A
“409A Change in Control Event” is a Change in Control that also satisfies the
requirements of Treas. Reg. § 1.409A-3(i)(5).”

 

3. Section 10(c) is amended by inserting at the end the following:

“This Section 10(c) will, among other sections, apply to payments and
reimbursements of expenses under Sections 3.4, 3.6, and 3.7.

The Company will pay or reimburse business expenses in accordance with its
policies but, assuming proper substantiation, no later than the last day of the
calendar year following the calendar year in which the relevant expense was
incurred.”



--------------------------------------------------------------------------------

Page 2 of 2

 

4. Section 10(d) is amended by inserting at the end the following:

“Notwithstanding the foregoing, to the extent that this Agreement or any payment
or benefit hereunder is determined not to comply with Section 409A, then neither
the Company, its Board, nor any of its designees, agents, or employees will be
liable to the Executive or any other person for any actions, decisions, or
determinations made under the Agreement or for any resulting adverse tax
consequences.”

 

5. Section 4.3(ii) is amended by deleting “sixty” and inserting “ninety” in its
stead.

The parties hereto have further agreed that Section 3.2 of the Agreement is
amended to replace the $60 million Adjusted EBITDA target for earning a bonus at
the full target level for the fiscal year ended December 31, 2009 with a $50
million Adjusted EBITDA target. This section is further amended such that, if
the Company achieves between 80% and 100% of its target Adjusted EBITDA, the
Executive shall receive a pro rata portion (from 0-100%) of his target bonus.

Except as modified by this letter or by other intervening amendments, all other
terms and conditions of the Agreement shall remain in full force and effect.
This letter may be executed in counterparts, each of which shall be deemed to be
an original, and all of which shall constitute one and the same document.

 

STREAM GLOBAL SERVICE, INC.

By:

 

/s/    R. Scott Murray

  R. Scott Murray   Chairman and Chief Executive Officer

 

Acknowledged and agreed:

/s/    Stephen Farrell

Stephen Farrell

12/29/08

Date